DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LAWRENCE DANIELLE,
                             Appellant,

                                    v.

                       MOSHE SHEMESH, et al.,
                             Appellee.

                              No. 4D20-1644

                           [January 14, 2021]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Martin J. Bidwill, Judge; L.T. Case No.
CACE 18-010632 (05).

   Michael B. Manes of Michael B. Manes, P.A., Plantation, for appellant.

   Jed R. Friedman of Jed R. Friedman, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

WARNER, CONNER and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.